Exhibit 10.45
FIRST MODIFICATION AGREEMENT
(BUILDING 8)
     This FIRST MODIFICATION AGREEMENT (BUILDING 8) (this “Amendment”), dated as
of April 9, 2008 (the “Amendment Date”), is made by and between BNP PARIBAS
LEASING CORPORATION (“BNPPLC”), a Delaware corporation, and NETAPP, INC.
(“NAI”), a Delaware corporation which is a successor by merger to Network
Appliance, Inc.
RECITALS
     BNPPLC and Network Appliance, Inc. executed an Amended and Restated Common
Definitions and Provisions Agreement (Building 8) dated as of November 29, 2007
(the “Common Definitions and Provisions Agreement”), which by this reference is
incorporated into and made a part of this Amendment for all purposes. As used in
this Amendment, capitalized terms defined in the Common Definitions and
Provisions Agreement and not otherwise defined in this Amendment are intended to
have the respective meanings assigned to them in the Common Definitions and
Provisions Agreement.
     BNPPLC and Network Appliance, Inc. also executed other Operative Documents,
including an Amended and Restated Closing Certificate and Agreement (Building 8)
dated as of November 29, 2007 (the “Closing Certificate”), pursuant to which
(among other things) NAI is currently bound by certain financial covenants set
forth therein.
     Bank of America, N.A.; Goldman Sachs Credit Partners L.P.; JPMorgan Chase
Bank, National Association; Keybank National Association; Morgan Stanley Bank;
Sumitomo Mitsui Banking Corporation; and Wells Fargo Bank, N.A., as
“Participants” (herein so called), and BNPPLC have all previously become parties
to a Participation Agreement (Building 8) dated as of November 29, 2007 (the
“Participation Agreement”), in which the Participants have agreed with BNPPLC to
participate in the risks and rewards to BNPPLC of the Operative Documents.
     BNPPLC and NAI now desire to amend the Common Definitions and Provisions
Agreement and the Closing Certificate as more particularly provided below in
this Amendment.
AGREEMENTS
     In consideration of the premises and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
1 Amendments to the Operative Documents.
     (A) Amendments to the Closing Certificate. Effective as of the Amendment
Date, but subject to the satisfaction of the condition precedent set forth in
Section 9 below, the Closing Certificate is hereby amended as follows:

 



--------------------------------------------------------------------------------



 



     (1) The definition of “Consolidated EBITDA” in Subparagraph 3(A) of the
Closing Certificate is hereby amended and restated in its entirety as follows:
“Consolidated EBITDA” means, with reference to any period, the sum of the
following: (a) Consolidated Net Income for such period, plus (b) without
duplication and to the extent deducted from revenues in determining such
Consolidated Net Income, the sum of (i) Consolidated Interest Expense for such
period, (ii) expense for taxes paid or accrued during such period, (iii) all
amounts attributable to depreciation, (iv) amortization during such period,
(v) extraordinary non-cash charges incurred other than in the ordinary course of
business during such period, (vi) nonrecurring extraordinary non-cash
restructuring charges, (vii) share-based non-cash compensation expense, and
(viii) any non-cash charge with respect to the amortization of the value or cost
of any derivative instrument that is excluded from the definition of “Swap
Agreement” below by reason of clause (b) or clause (c) of the proviso at the end
of that definition, minus without duplication and to the extent included in
determining such Consolidated Net Income, (c) interest income, (d) extraordinary
non-cash gains realized other than in the ordinary course of business and
(e) any cash payments made during such period in respect of the item described
in clause (vii) above subsequent to the fiscal quarter in which the relevant
share-based non-cash compensation expense was incurred, all calculated for NAI
and its Subsidiaries in accordance with GAAP on a consolidated basis. For the
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each, a “Reference Period”), (i) if at any time during such
Reference Period NAI or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period NAI or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. As used in this definition, “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
that (a) constitutes (i) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business, or (ii) all
or substantially all of the common stock or other Equity Interests of a Person,
and (b) involves the payment of consideration by NAI and its Subsidiaries in
excess of $50,000,000; and “Material Disposition” means any sale, transfer or
disposition of property or series of related sales, transfers, or dispositions
of property that yields gross proceeds to NAI or any of its Subsidiaries in
excess of $50,000,000.
First Modification Agreement (Building 8) – Page 2

 



--------------------------------------------------------------------------------



 



     (2) The definition of “Swap Agreement” in Subparagraph 3(A) of the Closing
Certificate is hereby amended and restated in its entirety as follows:
“Swap Agreement” means any agreement entered into for the primary purpose of
hedging or mitigating risk or speculation with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that the
following shall be excluded from this definition: (a) any of the foregoing
involving, or settled by reference to, Equity Interests of NAI and entered into
or issued in connection with compensatory arrangements for directors, officers,
employees or consultants of NAI or any of the Subsidiaries, (b) any of the
foregoing that is, or at the election of the issuer may be, settled (after
payment of any premium for any option or any prepayment under any forward
contract) through the issuance of Equity Interests of NAI, and (c) any of the
foregoing to the extent it constitutes a derivative embedded in a convertible
security issued by NAI that involves, or is settled by reference to, Equity
Interests of NAI (including, for avoidance of doubt, “net share settled”
convertible securities).
     (B) Amendment to the Common Definitions and Provisions Agreement. Effective
as of the Amendment Date, but subject to the satisfaction of the condition
precedent set forth in Section 9 below, clause (F) of the definition of “Event
of Default” in Article 1 of the Common Definitions and Provisions Agreement is
hereby amended and restated in its entirety as follows:
(F) NAI or any Subsidiary of NAI fails to pay any principal of or premium or
interest on any of its Indebtedness which is outstanding in a principal amount
of at least $25,000,000 when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure continues after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness; or any other event
occurs or condition exists under any agreement or instrument relating to any
such Indebtedness and continues after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Indebtedness (other than by
conversion of any convertible debt instrument pursuant to its terms); or any
such Indebtedness is declared by the creditor to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Indebtedness is required to be made, in each case prior to the
stated maturity thereof (other than, in each case, by conversion of any
convertible debt instrument pursuant to its terms).
First Modification Agreement (Building 8) – Page 3

 



--------------------------------------------------------------------------------



 



2 Confirmation of Operative Documents by NAI. NAI confirms that it is, as
successor by merger to Network Appliance, Inc., a party to and bound by the
Operative Documents as was Network Appliance, Inc. Further, NAI ratifies and
confirms all terms and conditions of the Operative Documents, as hereby amended,
including the representations made by Network Appliance, Inc. concerning the
Property in the Ground Lease. NAI also confirms that (a) all such
representations which concern the Property would continue to be accurate and
complete in all material respects if made as of the Amendment Date, and (b) NAI
is not currently aware of any Default or Event of Default which has occurred and
is continuing or of any defense, counterclaim, set-off, right of recoupment,
abatement or other claim which NAI may now have against BNPPLC under the
Operative Documents.
3 Other Representations and Covenants of NAI. NAI also represents and covenants
to BNPPLC as follows:
     (A) Concerning NAI and this Amendment.
     (1) Authority. The Constituent Documents of NAI permit the execution,
delivery and performance of this Amendment by NAI, and all actions and approvals
necessary to bind NAI under this Amendment have been taken and obtained. Without
limiting the foregoing, this Amendment will be binding upon NAI when signed on
behalf of NAI by Ingemar Lanevi, Vice President and Corporate Treasurer of NAI.
     (2) Truth of Information. Any reports, financial statements or other data
furnished by NAI to BNPPLC in connection with the agreements set forth in this
Amendment are true and correct in all material respects and do not omit to state
any fact or circumstance necessary to make the statements contained therein not
misleading. No material adverse change has occurred since the dates of such
reports, statements and other data in the financial condition of NAI.
     (3) No Default or Violation. The execution and performance by NAI of this
Amendment do not and will not contravene or result in a breach of or default
under any other agreement to which NAI is a party or by which NAI is bound or
which affects any assets of NAI. Such execution and performance by NAI do not
contravene any law, order, decree, rule or regulation to which NAI is subject.
Further, such execution and performance by NAI will not result in the creation
or imposition of (or the obligation to create or impose) any lien, charge or
encumbrance on, or security interest in, any property of NAI pursuant to the
provisions of any such other agreement.
     (4) Enforceability. This Amendment constitutes the legal, valid and binding
obligations of NAI enforceable in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization, receivership and other similar
laws affecting the rights of creditors generally.
First Modification Agreement (Building 8) – Page 4

 



--------------------------------------------------------------------------------



 



     (B) Further Assurances. NAI will, upon the reasonable request of BNPPLC,
(i) execute, acknowledge, deliver and record or file such further instruments
and do such further acts as may be necessary, desirable or proper to carry out
more effectively the purposes of this Amendment and to subject to this Amendment
any property intended to be covered hereby, including specifically, but without
limitation, any renewals, additions, substitutions, replacements or
appurtenances to the Property; (ii) execute, acknowledge, deliver, procure and
record or file any document or instrument deemed advisable by BNPPLC to protect
its rights in and to the Property against the rights or interests of third
persons; and (iii) provide such certificates, documents, reports, information,
affidavits and other instruments and do such further acts as may be necessary,
desirable or proper in the reasonable determination of BNPPLC to enable BNPPLC
to comply with the requirements or requests of any agency or authority having
jurisdiction over it.
     (C) Reimbursement of Costs. NAI will pay or reimburse BNPPLC, upon demand,
for all reasonable out-of-pocket costs and expenses (including the reasonable
fees, charges and disbursements of counsel) incurred by BNPPLC in connection
with the preparation, negotiation, execution and delivery of this Amendment.
4 Reservation of Rights. The execution and delivery by BNPPLC of this Amendment
will not be deemed to create a course of dealing or otherwise obligate BNPPLC to
enter into amendments under the same, similar, or any other circumstances in the
future. NAI is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon BNPPLC or
Participants or any other Person. Except as expressly provided above, this
Amendment will not limit, modify or otherwise affect any of NAI’s obligations
under any of the Operative Documents, as heretofore amended.
5 No Implied Representations or Promises by BNPPLC. NAI acknowledges and agrees
that neither BNPPLC nor its representatives or agents have made any
representations or promises with respect to the subject matter of this Amendment
except as expressly set forth herein.
6 Provisions Incorporated by Reference from the Common Definitions and
Provisions Agreement. All terms and conditions set forth in Article II of the
Common Definitions and Provisions Agreement will apply to this Amendment as if
this Amendment was one of the Operative Documents referenced therein.
7 References to Operative Documents. From and after the Amendment Date, all
references to any of the Operative Documents in the Operative Documents or in
other documents related to the transactions contemplated therein are intended to
mean the Operative Documents, as modified by this Amendment, unless the context
shall otherwise require.
First Modification Agreement (Building 8) – Page 5

 



--------------------------------------------------------------------------------



 



8 Successors and Assigns. All of the covenants, agreements, terms and conditions
to be observed and performed by the parties hereto shall be applicable to and
binding upon their respective heirs, personal representatives and successors
and, to the extent assignment is permitted under the Operative Documents, their
respective assigns.
9 Condition Precedent — Consents of Participants. The Participation Agreement
requires that BNPPLC obtain approval of a Majority (as defined in the
Participation Agreement) before it becomes bound by one or more amendments set
forth in Section 1 above. The Participation Agreement defines “Majority” by
reference to the Percentages (as defined therein) of the parties thereto. More
specifically, the Participation Agreement defines “Majority” as parties to the
Participation Agreement (i.e., Participants or BNPPLC and Participants), the
aggregate Percentages of which equal or exceed sixty-seven percent (67%) of the
Percentages of BNPPLC and of all the Participants then entitled to vote on
certain matters specified in the Participation Agreement. For purposes of such
voting, the Percentages of BNPPLC and the Participants under the Participation
Agreement are currently as follows:

         
BNP PARIBAS LEASING CORPORATION:
    23.1124807397 %
BANK OF AMERICA, N.A.:
    4.6224961479 %
GOLDMAN SACHS CREDIT PARTNERS L.P.
    3.0816640986 %
JPMORGAN CHASE BANK
    9.2449922958 %
KEYBANK NATIONAL ASSOCIATION
    22.1879815100 %
MORGAN STANLEY BANK
    8.4745762712 %
SUMITOMO MITSUI BANKING CORPORATION
    6.1633281972 %
WELLS FARGO BANK, N.A.
    23.1124807396 %

In order to comply with the requirements of the Participation Agreement, BNPPLC
and NAI agree that the amendments set forth in Section 1 above shall not become
effective until Participants with aggregate Percentages of at least 43.888%
(i.e., 67% less the Percentage of BNPPLC itself) have executed this Amendment in
the spaces provided below to evidence their consents. However, so long as
Participants with aggregate percentages of at least 43.888% do sign this
Amendment to evidence their consents, then the amendments in Section 1 above
will become effective even if other Participants fail or refuse to sign this
Amendment or give their consents.
[The signature pages follow.]
First Modification Agreement (Building 8) – Page 6

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this First Modification Agreement (Building 8) is
executed to be effective as of April 9, 2008.

            BNP PARIBAS LEASING CORPORATION, a
Delaware corporation
      By:   /s/ Lloyd G. Cox         Lloyd G. Cox, Managing Director           
 

First Modification Agreement (Building 8) – Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for First Modification Agreement (Building 8)
dated as of April 9, 2008]

            NETAPP, INC., a Delaware corporation, which is the
successor by merger to Network Appliance, Inc.
      By:   /s/ Ingemar Lanevi         Ingemar Lanevi, Vice President and
Corporate        Treasurer     

First Modification Agreement (Building 8) – Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for First Modification Agreement (Building 8)
dated as of April 9, 2008]
Consent of Participant
The undersigned, BANK OF AMERICA, N.A., joins in the execution of this First
Modification Agreement (Building 8) as a Participant solely to evidence its
consent to this First Modification Agreement (Building 8).

            BANK OF AMERICA, N.A.
      By:   /s/ FRED L. THORNE        Name:   FRED L. THORNE        Title:  
Managing Director     

First Modification Agreement (Building 8) – Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for First Modification Agreement (Building 8)
dated as of April 9, 2008]
Consent of Participant
The undersigned, GOLDMAN SACHS CREDIT PARTNERS L.P., joins in the execution of
this First Modification Agreement (Building 8) as a Participant solely to
evidence its consent to this First Modification Agreement (Building 8).

            GOLDMAN SACHS CREDIT PARTNERS L.P.
      By:   /s/ Andrew Caditz        Name:   Andrew Caditz        Title:  
Authorized Signatory     

First Modification Agreement (Building 8) – Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for First Modification Agreement (Building 8)
dated as of April 9, 2008]
Consent of Participant
The undersigned, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, joins in the
execution of this First Modification Agreement (Building 8) as a Participant
solely to evidence its consent to this First Modification Agreement (Building
8).

            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
      By:   /s/ Anthony Galea         Name:   Anthony Galea        Title:   Vice
President     

First Modification Agreement (Building 8) – Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for First Modification Agreement (Building 8)
dated as of April 9, 2008]
Consent of Participant
The undersigned, KEYBANK NATIONAL ASSOCIATION, joins in the execution of this
First Modification Agreement (Building 8) as a Participant solely to evidence
its consent to this First Modification Agreement (Building 8).

            KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Raed Y. Alfayoumi         Name:   Raed Y. Alfayoumi       
Title:   Vice President     

First Modification Agreement (Building 8) – Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for First Modification Agreement (Building 8)
dated as of April 9, 2008]
Consent of Participant
The undersigned, MORGAN STANLEY BANK, joins in the execution of this First
Modification Agreement (Building 8) as a Participant solely to evidence its
consent to this First Modification Agreement (Building 8).

            MORGAN STANLEY BANK
      By:   /s/ Elizabeth Hendricks         Name:   Elizabeth Hendricks       
Title:   Authorized Signatory     

First Modification Agreement (Building 8) – Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for First Modification Agreement (Building 8)
dated as of April 9, 2008]
Consent of Participant
The undersigned, SUMITOMO MITSUI BANKING CORPORATION, joins in the execution of
this First Modification Agreement (Building 8) as a Participant solely to
evidence its consent to this First Modification Agreement (Building 8).

            SUMITOMO MITSUI BANKING CORPORATION
      By:   /s/ Leo E. Pagarigan         Name:   Leo E. Pagarigan       
Title:   General Manager     

First Modification Agreement (Building 8) – Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for First Modification Agreement (Building 8)
dated as of April 9, 2008]
Consent of Participant
The undersigned, WELLS FARGO BANK, N.A., joins in the execution of this First
Modification Agreement (Building 8) as a Participant solely to evidence its
consent to this First Modification Agreement (Building 8).

            WELLS FARGO BANK, N.A.
      By:   /s/ Alicia Kachmarik         Name:   Alicia Kachmarik       
Title:   Assistant Vice President     

First Modification Agreement (Building 8) – Signature Page

 